Title: General Orders, 18 April 1780
From: Washington, George
To: 


          
            Head Quarters Morristown April 18th 1780
            Parole Nantasket  Countersigns Neptune, Po.
          
          [Officers] Of the Day Tomorrow[:] Brigadier General Irwin[,] Major [ ] Thayer[,] Brigade Major from Maxwell’s Brigade
          A Surgeon and Mate from General Maxwell’s brigade to join the detachment under command of Major Moore immediately.
          A Serjeant Corporal and twelve men from General Maxwell’s Brigade to mount at Baron Steuben’s Quarters this afternoon and to be relieved daily from the same ’till further orders.
          A Corporal and six men from General Hand’s brigade to be sent as a

fatigue party daily to Morristown with their detachment for Guard ’till further orders. This party to remain with the Main Guard for occasional fatigue.
          The General Orders will be given out at one of the Huts in the 2d Maryland brigade lately occupied by Major Deane.
          
            After Orders
            The Members of the Ancient and honorable society of Free and Accepted Mason’s (in the different Lines and Staff of the Army) are invited to the funeral of the late Major Piat of their fraternity at Morristown on Wednesday the 19th instant 3 o’clock P.M.
          
        